Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made as of March 22, 2012, by and between U.S. Silica
Holdings, Inc., a Delaware corporation (the “Company”), and Bryan A. Shinn
(“Executive”).

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Employment. The Company shall employ Executive, and Executive hereby accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement for the period beginning on the date hereof and ending as provided in
Paragraph 4 hereof (the “Employment Period”).

2. Position and Duties.

(a) During the Employment Period, Executive shall serve as the President and
Chief Executive Officer of the Company, and shall have the normal duties,
responsibilities, functions and authority of the Chief Executive Officer or in
such other official capacity as the Board of Directors of the Company (the
“Board”) may hereafter direct, subject to the power and authority of the Board
and its designees, to expand or limit such duties, responsibilities, functions
and authority within the normal scope of duties, responsibilities, functions and
authority associated with the position of Chief Executive Officer or such other
official capacity. During the Employment Period, Executive shall render such
administrative, financial and other executive and managerial services to the
Company and its Subsidiaries and Affiliates which are consistent with
Executive’s position as the Board may from time to time direct.

(b) During the Employment Period, Executive shall report to the Board and shall
devote his best efforts and his full business time and attention (except for
permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company and its Subsidiaries and
Affiliates. Executive shall perform his duties, responsibilities and functions
to the Company and its Subsidiaries and Affiliates hereunder to the best of his
abilities in a diligent, trustworthy, professional and efficient manner and
shall comply with the Company’s and its Subsidiaries’ and Affiliates’ policies
and procedures in all material respects. In performing his duties and exercising
his authority under this Agreement, Executive shall support and implement the
business and strategic plans approved from time to time by the Board and shall
support and cooperate with the Company’s and its Subsidiaries’ and Affiliates’
efforts to expand their businesses and operate profitably and in conformity with
the business and strategic plans approved by the Board. So long as Executive is
employed by the Company, Executive shall not, without the prior written consent
of the Board, accept other employment or perform other services for
compensation. During the Employment Period, Executive shall not serve as an
officer or director of, or otherwise perform services for compensation for, any
other entity without the prior written consent of the Board; provided that
Executive may serve as an officer or director of or otherwise participate in
solely educational, welfare, social, religious and civic organizations so long
as such activities do not interfere with Executive’s employment with the Company
and its Subsidiaries and Affiliates.

(c) For purposes of this Agreement, “Subsidiaries” shall mean any corporation or
other entity of which the securities or other ownership interests having the
voting power to elect a majority of the board of directors or other governing
body are, at the time of determination, owned by the Company, directly or
through one of more Subsidiaries.

(d) For purposes of this Agreement, “Affiliates” shall mean any natural person,
corporation, limited liability company, general partnership, limited
partnership, proprietorship or other business organization (a “Person”) that
directly, or indirectly through one of more intermediaries, controls or is
controlled by or is under common control with the Company.



--------------------------------------------------------------------------------

3. Compensation and Benefits.

(a) During the Employment Period, Executive’s base salary shall be four hundred
thousand U.S. dollars ($400,000) per annum or such higher rate as the Board may
determine from time to time (as adjusted from time to time, the “Base Salary”),
which salary shall be payable by the Company in regular installments in
accordance with the Company’s general payroll practices in effect from time to
time. In addition to the Base Salary, the Board shall award a bonus to Executive
following the end of each fiscal year during the Employment Period based upon
the Company’s operating results during such year (which bonus shall be in an
amount equal to 75% of the Base Salary upon the achievement of EBITDA consistent
with the minimum EBITDA required by the Company’s then-current senior secured
credit facility and which may be higher or lower based on the achievement of
financial targets established on an annual basis by the Board in consultation
with management). Payment of any bonus with respect to a fiscal year of the
Company which may become due under this Agreement shall be made in the calendar
year following the calendar year in which such fiscal year ends.

(b) During the Employment Period, the Company shall reimburse Executive for all
reasonable business expenses incurred by him in the course of performing his
duties and responsibilities under this Agreement which are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documentation of such expenses.

(c) In addition to the Base Salary, Executive shall be entitled to the following
benefits during the Employment Period, unless otherwise modified by the Board:

(i) participation in the Company’s health and welfare benefits on the same basis
as the other members of the Company’s senior management; and

(ii) a maximum of twenty-five (25) days of personal time off each year with
salary,

(d) All amounts payable to Executive hereunder shall be subject to all required
and customary withholding by the Company and its Subsidiaries.

(e) Executive shall be entitled to participate in the Company’s 401(k) Plan in
accordance with its terms and provisions and applicable law, as the same may be
changed, amended or terminated from time to time.

4. Term.

(a) The Employment Period shall continue until the earlier of (i) Executive’s
death or Disability, (ii) Executive’s resignation of his employment with the
Company and (iii) the Company’s termination of this Agreement. The Employment
Period may be terminated by the Company at any time for Cause (as defined below)
or without Cause. Except as otherwise provided herein, any termination of the
Employment Period by the Company shall be effective as specified in a written
notice from the Company to Executive.

(b) If the Employment Period is terminated by the Company without Cause or by
Executive for Good Reason (as defined below),

 

2



--------------------------------------------------------------------------------

(i) Executive shall be entitled to continue to receive his Base Salary payable
in regular installments as special severance payments from the date of
termination through the later of (A) the twelve-month anniversary of the date of
this Agreement and (B) the twelve-month anniversary of the date of termination
(the “Severance Period”), if and only if Executive has executed and delivered to
the Company a General Release substantially in form and substance as set forth
in Exhibit A attached hereto and the General Release has become effective, and
only so long as Executive has not revoked or breached the provisions of the
General Release or breached the provisions of Paragraphs 5, 6 and 7 hereof and
does not apply for unemployment compensation chargeable to the Company or any
Subsidiary during the Severance Period (provided that, pursuant to Internal
Revenue Code Section 409A and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”), any amounts payable to Executive
during the first six months and one day following the date of termination
pursuant to this Paragraph 4(b) shall be deferred until the date six months and
one day following such termination, and if such payments are required to be so
deferred, the first payment shall be in an amount equal to the total amount to
which Executive would otherwise have been entitled to during the period
following the date of termination if the deferral had not been required),

(ii) If Executive is eligible for and elects to receive continuation group
health coverage mandated by Section 4980B of the Internal Revenue Code or
similar state laws (“COBRA”) during the period which Executive is entitled to
receive severance payments pursuant to the preceding sentence, Executive will be
responsible for paying such COBRA premiums and the Company will reimburse
Executive for the amount of the COBRA premiums; provided, however, that the
Company shall have no obligation to reimburse Executive with respect to such
COBRA premiums to the extent that the Company reasonably determines that
reimbursement of such COBRA premiums could result in the imposition of excise
taxes on the Company for any failure to comply with the nondiscrimination
requirements of the Patient Protection and Affordable Care Act of 2010, as
amended, and the Health Care and Education Reconciliation Act of 2010, as
amended, and

(iii) Executive shall not be entitled to any other salary, compensation or
benefits after termination of the Employment Period, except as specifically
provided for in the Company’s employee benefit plans or as otherwise expressly
required by applicable law.

Subject to the provisions of Paragraph 26(c), the amounts payable pursuant to
this Paragraph 4(b) shall be payable in regular installments in accordance with
the Company’s payroll practices as of the date of the termination of this
Agreement. Notwithstanding any other provision of this Agreement, if following
the termination of his employment Executive is entitled to payments or other
benefits under this Paragraph 4(b), but the Company later determines that Cause
with respect to Executive exists or existed on, prior to, or after such
termination of Executive, (i) Executive shall not be entitled to any payments or
other benefits pursuant to this Paragraph 4(b), (ii) any and all payments to be
made by the Company and any and all benefits to be provided to Executive
pursuant to this Paragraph 4(b) shall cease and (iii) any such payments
previously made to Executive shall be returned immediately to the Company by
Executive.

(c) If the Employment Period is terminated by the Company for Cause or is
terminated pursuant to clauses (a)(i) or (a)(ii) above (other than a termination
by Executive for Good Reason), Executive shall only be entitled to receive his
Base Salary through the date of termination or expiration and shall not be
entitled to any other salary, compensation or benefits from the Company or its
Subsidiaries or Affiliates thereafter, except as otherwise specifically provided
for under the Company’s employee benefit plans or as otherwise expressly
required by applicable law.

 

3



--------------------------------------------------------------------------------

(d) Except as otherwise expressly provided herein, all of Executive’s rights to
salary, bonuses, employee benefits and other compensation hereunder which would
have accrued or become payable after the termination or expiration of the
Employment Period shall cease upon such termination or expiration, other than
those expressly required under applicable law (such as COBRA). Except as
otherwise expressly provided herein, the Company may offset any amounts
Executive owes it or its Subsidiaries or Affiliates against any amounts it or
its Subsidiaries or Affiliates owes Executive hereunder.

(e) For purposes of this Agreement, “Cause” shall mean with respect to Executive
one or more of the following: (i) the commission of a felony or other crime
involving moral turpitude or the commission of any other act or omission
involving dishonesty, disloyalty or fraud with respect to the Company or any of
its Subsidiaries and Affiliates or any of their customers, suppliers or
distributors, (ii) reporting to work under the influence of alcohol or illegal
drugs, the use of illegal drugs (whether or not at the workplace) or other
repeated conduct causing the Company or any of its Subsidiaries or Affiliates
substantial public disgrace or disrepute or substantial economic harm,
(iii) substantial and repeated failure to perform duties as reasonably directed
by the Board (provided that the Board gives Executive written notice of its
intention to terminate the Employment Period for Cause pursuant to this clause
(iii) and allows Executive a 30-day period from the date of such notice to cure
such failure to perform), (iv) any act or omission aiding or abetting a
competitor, supplier, customer or distributor of the Company or any of its
Subsidiaries and Affiliates to the material disadvantage or detriment of the
Company and its Subsidiaries and Affiliates, (v) breach of fiduciary duty, gross
negligence or willful misconduct with respect to the Company or any of its
Subsidiaries or Affiliates or (vi) any other material breach of this Agreement.

(f) For purposes of this Agreement, “Good Reason” shall mean any material breach
by the Company of its obligations under this Agreement (including, for avoidance
of doubt, any material diminution in Executive’s Base Salary, authority and/or
responsibilities or any failure to provide benefits to Executive on the same
basis as the other members of the Company’s senior management); provided that
Executive gives the Company written notice of his intention to terminate the
Employment Period for Good Reason and allows the Company a 30-day period from
the date of such notice to cure such breach.

(g) For purposes of this Agreement, “Disability” shall mean Executive’s
inability to perform the essential duties, responsibilities and functions of his
position with the Company and its Subsidiaries and Affiliates for a period of 90
consecutive days or for a total of 180 days during any 12-month period as a
result of any mental or physical illness, disability or incapacity even with
reasonable accommodations for such illness, disability or incapacity provided by
the Company and its Subsidiaries and Affiliates or if providing such
accommodations would be unreasonable, all as determined by the Board in its
reasonable good faith judgment. Executive shall cooperate in all respects with
the Company if a question arises as to whether he has become disabled
(including, without limitation, submitting to reasonable examinations by one or
more medical doctors and other health care specialists selected by the Company
and authorizing such medical doctors and other health care specialists to
discuss Executive’s condition with the Company).

5. Confidential Information.

(a) Executive acknowledges that the information, observations and data
(including trade secrets) obtained by him while employed by the Company and its
Subsidiaries and Affiliates concerning the business or affairs of the Company or
any of its Subsidiaries and Affiliates (“Confidential Information”) are the
property of the Company or such Subsidiary or Affiliate. The term “Confidential
Information” includes, but is not limited to, patent, copyright, trade secret,
and proprietary information, techniques, sketches, drawings, models, inventions,
know-how, processes, apparatus, equipment, algorithms, software programs,
software source documents, and formulae related to the current, future and
proposed products and services of the Company and its Subsidiaries and
Affiliates, and information concerning research, experimental work, development,
design

 

4



--------------------------------------------------------------------------------

details and specifications, engineering, financial information, procurement
requirements, customers, distributors (including contact information), business
forecasts, sales and merchandising, and marketing plans and information.
Executive agrees that he shall not disclose to any Person or entity or use for
his own purposes any Confidential Information or any confidential or proprietary
information of other Persons or entities in the possession of the Company and
its Subsidiaries and Affiliates (“Third Party Information”), without the prior
written consent of the Board, unless and to the extent that the Confidential
Information or Third Party Information becomes generally known to and available
for use by the public other than as a result of Executive’s acts or omissions.
Executive shall deliver to the Company at the termination or expiration of the
Employment Period, or at any other time the Company may request, all memoranda,
notes, plans, records, reports, computer files, disks and tapes, printouts and
software and other documents and data (and copies thereof) embodying or relating
to Third Party Information, Confidential Information, Work Product (as defined
below) or the business of the Company or any of its Subsidiaries and Affiliates
which he may then possess or have under his control.

(b) Executive shall be prohibited from using or disclosing any confidential
information or trade secrets that Executive may have learned through any prior
employment. If at any time during the Employment Period Executive believes he is
being asked to engage in work that will, or will be likely to, jeopardize any
confidentiality or other obligations Executive may have to former employers,
Executive shall immediately advise the Board so that Executive’s duties can be
modified appropriately. Executive represents and warrants to the Company that
Executive took nothing with him which belonged to any former employer when
Executive left his prior employment positions and that Executive has nothing
that contains any information which belongs to any former employer. If at any
time Executive discovers this is incorrect, Executive shall promptly return any
such materials to Executive’s former employer. The Company does not want any
such materials, and Executive shall not be permitted to use or refer to any such
materials in the performance of Executive’s duties hereunder.

6. Intellectual Property, Inventions and Patents.

(a) Executive acknowledges that all discoveries, concepts, ideas, inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, patent applications, copyrightable work and mask work (whether or not
including any confidential information) and all registrations or applications
related thereto, all other proprietary information and all similar or related
information (whether or not patentable) which relate to the Company’s or any of
its Subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by Executive (whether alone or jointly with others) while employed by the
Company and its Subsidiaries and Affiliates, whether before or after the date of
this Agreement (“Work Product”), belong to the Company or such Subsidiary or
Affiliate. Executive shall promptly disclose such Work Product to the Board and,
at the Company’s expense, perform all actions reasonably requested by the Board
(whether during or after the Employment Period) to establish and confirm such
ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments). Executive acknowledges that all Work Product
shall be deemed to constitute “works made for hire” under the U.S. Copyright Act
of 1976, as amended.

(b) Executive is hereby advised that this Paragraph 6 regarding the Company’s
and its Subsidiaries’ and Affiliates’ ownership of Work Product does not apply
to any invention for which no equipment, supplies, facilities or trade secret
information of the Company or any Subsidiary or Affiliate was used and which was
developed entirely on Executive’s own time, unless (i) the invention relates to
the business of the Company or any Subsidiary or Affiliate or to the Company’s
or any Subsidiaries’ or Affiliates’ actual or demonstrably anticipated research
or development or (ii) the invention results from any work performed by
Executive for the Company or any Subsidiary or Affiliate.

 

5



--------------------------------------------------------------------------------

7. Non-Compete, Non-Solicitation.

(a) In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that during the course of his employment with
the Company and its Subsidiaries and Affiliates he shall become familiar with,
and during his employment with the Company he has become familiar with, the
Company’s trade secrets and with other Confidential Information concerning the
Company and its Subsidiaries and Affiliates and that his services have been and
shall continue to be of special, unique and extraordinary value to the Company
and its Subsidiaries and Affiliates, and therefore, Executive agrees that,
during the Employment Period and for twelve months thereafter (the “Noncompete
Period”), he shall not directly or indirectly own any interest in, manage,
control, participate in, consult with, render services for, be employed in an
executive, managerial or administrative capacity by, or in any manner engage in,
any business or entity competing with the businesses of the Company or its
Subsidiaries and Affiliates as such businesses exist or are in process during
the Employment Period or on the date of the termination or expiration of the
Employment Period, within any geographical area in which the Company or its
Subsidiaries and Affiliates engage or plan to engage in such businesses. Nothing
herein shall prohibit Executive from being a passive owner of not more than 2%
of the outstanding stock of any class of a corporation which is publicly traded,
so long as Executive has no active participation in the business of such
corporation.

(b) In addition, during the Noncompete Period, Executive shall not directly or
indirectly through another Person or entity (i) induce or attempt to induce any
employee of the Company or any Subsidiary or Affiliate to leave the employ of
the Company or such Subsidiary or Affiliate, or in any way interfere with the
relationship between the Company or any Subsidiary or Affiliate and any employee
thereof, (ii) hire any person who was an employee of the Company or any
Subsidiary or Affiliate at any time during the Employment Period or (iii) induce
or attempt to induce any customer, supplier, licensee, licensor, franchisee,
distributor or other business relation of the Company or any Subsidiary or
Affiliate to cease doing business with the Company or such Subsidiary or
Affiliate, or in any way interfere with the relationship between any such
customer, supplier, licensee, distributor or business relation and the Company
or any Subsidiary or Affiliate (including, without limitation, making any
negative or disparaging statements or communications regarding the Company or
its Subsidiaries and Affiliates).

8. Enforcement. If, at the time of enforcement of Paragraphs 5, 6 or 7 of this
Agreement, a court holds that the restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
period, scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law. Because Executive’s services are unique and
because Executive has access to Confidential Information and Work Product, the
parties hereto agree that the Company and its Subsidiaries and Affiliates would
suffer irreparable harm from a breach of Paragraphs 5, 6 or 7 by Executive and
that money damages would not be an adequate remedy for any such breach of this
Agreement. Therefore, in the event of a breach or threatened breach of this
Agreement, the Company and its Subsidiaries and Affiliates and their successors
or assigns, in addition to other rights and remedies existing in their favor,
shall be entitled to specific performance and/or injunctive or other equitable
relief from a court of competent jurisdiction in order to enforce, or prevent
any violations of, the provisions hereof (without posting a bond or other
security). In addition, in the event of a breach or violation by Executive of
Paragraph 7, the Noncompete Period shall be automatically extended by the amount
of time between the initial occurrence of the breach or violation and when such
breach or violation has been duly cured. Executive acknowledges that the
restrictions contained in Paragraph 7 are reasonable and that he has reviewed
the provisions of this Agreement with his legal counsel.

 

6



--------------------------------------------------------------------------------

9. Additional Acknowledgments. In addition, Executive acknowledges that the
provisions of Paragraphs 5, 6 and 7 are in consideration of employment with the
Company and additional good and valuable consideration as set forth in this
Agreement. Executive also acknowledges that (i) the restrictions contained in
Paragraphs 5, 6 and 7 do not preclude Executive from earning a livelihood, nor
do they unreasonably impose limitations on Executive’s ability to earn a living,
(ii) the business of the Company and its Subsidiaries and Affiliates will be
international in scope and without geographical limitation and
(iii) notwithstanding the state of formation or principal office of the Company
or residence of any of its executives or employees (including Executive), it is
expected that the Company and its Subsidiaries and Affiliates will have business
activities and have valuable business relationships within its industry
throughout the world. Executive agrees and acknowledges that the potential harm
to the Company and its Subsidiaries and Affiliates of the non-enforcement of
Paragraphs 5, 6 and 7 outweighs any potential harm to Executive of its
enforcement by injunction or otherwise. Executive acknowledges that he has
carefully read this Agreement and has given careful consideration to the
restraints imposed upon Executive by this Agreement and is in full accord as to
their necessity for the reasonable and proper protection of confidential and
proprietary information of the Company and its Subsidiaries and Affiliates now
existing or to be developed in the future and that each and every restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period and geographical area.

10. Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, (ii) Executive is not a party to
or bound by any employment agreement, noncompete agreement or confidentiality
agreement with any other Person or entity, and (iii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Executive, enforceable in accordance with its terms.
Executive hereby acknowledges and represents that he has consulted with
independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.

11. Survival. Paragraphs 5 through 25, inclusive, shall survive and continue in
full force in accordance with their terms notwithstanding the expiration or
termination of the Employment Period.

12. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

Notices to Executive:

Bryan A. Shinn

9824 Notting Hill Drive

Frederick, MD 21704

Notices to the Company:

U.S. Silica Holdings, Inc.

8490 Progress Drive, Suite 300

Frederick, MD 21701

Attention: General Counsel

With a copy to:

c/o Golden Gate Private Equity, Inc.

One Embarcadero Center

 

7



--------------------------------------------------------------------------------

39th Floor

San Francisco, CA 94111

Attention: Rajeev Amara

With a copy to:

Kirkland & Ellis LLP

555 California Street, 27th Floor

San Francisco, CA 94104

Attention: Stephen D. Oetgen

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

13. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

14. Complete Agreement. This Agreement embodies the complete agreement and
understanding among the parties and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way, but
excluding any breaches thereof by either party prior to the date hereof.

15. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

16. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

17. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his duties or obligations hereunder without the prior written
consent of the Company.

18. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Maryland, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Maryland or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Maryland.

19. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

 

8



--------------------------------------------------------------------------------

20. Insurance. The Company may, at its discretion, apply for and procure in its
own name and for its own benefit life and/or disability insurance on Executive
in any amount or amounts considered advisable. Executive agrees to cooperate in
any medical or other examination, supply any information and execute and deliver
any applications or other instruments in writing as may be reasonably necessary
to obtain and constitute such insurance. Executive hereby represents that he has
no reason to believe that his life is not insurable at rates now prevailing for
healthy men of his age.

21. Indemnification and Reimbursement of Payments on Behalf of Executive. The
Company and its Subsidiaries shall be entitled to deduct or withhold from any
amounts owing from the Company or any of its Subsidiaries or Affiliates to
Executive any federal, state, local or foreign withholding taxes, excise tax, or
employment taxes (“Taxes”) imposed with respect to Executive’s compensation or
other payments from the Company or any of its Subsidiaries or Affiliates or
Executive’s ownership interest in the Company or its Affiliates (including,
without limitation, wages, bonuses, dividends, the receipt or exercise of equity
options and/or the receipt or vesting of restricted equity). In the event the
Company or any of its Subsidiaries or Affiliates does not make such deductions
or withholdings, Executive shall indemnify the Company and its Subsidiaries and
Affiliates for any amounts paid with respect to any such Taxes, together with
any interest, penalties and related expenses thereto.

22. Consent to Jurisdiction. EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
OF MARYLAND LOCATED IN BALTIMORE, MARYLAND, FOR THE PURPOSES OF ANY SUIT, ACTION
OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO FURTHER
AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING IN MARYLAND WITH
RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS
PARAGRAPH 22. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING
OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
MARYLAND LOCATED IN BALTIMORE, MARYLAND AND HEREBY AND THEREBY FURTHER
IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

23. Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF
THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO
CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

24. Corporate Opportunity. Executive shall submit to the Board all business,
commercial and investment opportunities, or offers presented to Executive in his
personal capacity or of which Executive becomes aware at any time during the
Employment Period which relate to the business of industrial minerals
(“Corporate Opportunities”). Unless approved by the Board, Executive shall not
accept or pursue, directly or indirectly, any Corporate Opportunities on
Executive’s own behalf. Nothing herein shall prohibit Executive from being a
passive owner of not more than 2% of the outstanding stock of any class of a
corporation which is publicly traded, so long as Executive has no active
participation in the business of such corporation.

 

9



--------------------------------------------------------------------------------

25. Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall cooperate with the Company and its Subsidiaries and Affiliates
in any internal investigation, any administrative, regulatory or judicial
investigation or proceeding or any dispute with a third party as reasonably
requested by the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents which are or may come into Executive’s possession, all at times and on
schedules that are reasonably consistent with Executive’s other permitted
activities and commitments). In the event the Company requires Executive’s
cooperation in accordance with this Paragraph 25, the Company shall reimburse
Executive solely for reasonable travel expenses (including lodging and meals)
upon submission of receipts.

26. Code Section 409A Compliance.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Code Section 409A and, accordingly, to the maximum extent permitted,
this Agreement shall be interpreted to be in compliance therewith. In no event
whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Executive by Code Section 409A or damages for
failing to comply with Code Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

(c) To the extent that severance payments or benefits pursuant to this Agreement
are conditioned upon the execution and delivery by the Executive of a release of
claims, the Executive shall forfeit all rights to such payments and benefits
unless such release is signed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following the date of the
Executive’s termination of employment. If the foregoing release is executed and
delivered and no longer subject to revocation as provided in the preceding
sentence, then the following shall apply:

(i) To the extent any such cash payment or continuing benefit to be provided is
not “deferred compensation” for purposes of Code Section 409A, then such payment
or benefit shall commence upon the first scheduled payment date immediately
after the date the release is executed and no longer subject to revocation (the
“Release Effective Date”). The first such cash payment shall include payment of
all amounts that otherwise would have been due prior to the Release Effective
Date under the terms of this Agreement applied as though such payments commenced
immediately upon the Executive’s termination of employment, and any payments
made thereafter shall continue as provided herein. The delayed benefits shall in
any event expire at the time such benefits would have expired had such benefits
commenced immediately following the Executive’s termination of employment.

(ii) To the extent any such cash payment or continuing benefit to be provided is
“deferred compensation” for purposes of Code Section 409A, then such payments or
benefits shall be made or commence upon the sixtieth (60) day following the
Executive’s termination of employment. The first such cash payment shall include
payment of all amounts that otherwise would have been due prior

 

10



--------------------------------------------------------------------------------

thereto under the terms of this Agreement had such payments commenced
immediately upon the Executive’s termination of employment, and any payments
made thereafter shall continue as provided herein. The delayed benefits shall in
any event expire at the time such benefits would have expired had such benefits
commenced immediately following the Executive’s termination of employment.

The Company may provide, in its sole discretion, that Executive may continue to
participate in any benefits delayed pursuant to this section during the period
of such delay, provided that the Executive shall bear the full cost of such
benefits during such delay period.

(d) For purposes of compliance with Code Section 409A, to the extent any
reimbursements or in-kind benefits under this Agreement constitute
“non-qualified deferred compensation” for purposes of Section 409A, (i) all
expenses or other reimbursements under this Agreement shall be made on or prior
to the last day of the taxable year following the taxable year in which such
expenses were incurred by the Executive, (ii) any right to reimbursement or in
kind benefits is not subject to liquidation or exchange for another benefit, and
(iii) no such reimbursement, expenses eligible for reimbursement, or in-kind
benefits provided in any taxable year shall in any way affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year.

(e) Notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Code Section 409A be subject to offset by any other amount unless
otherwise permitted by Code Section 409A.

*    *    *    *    *

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

U.S. Silica Holdings, Inc. By:   /s/ Brian Slobodow  

Name: Brian Slobodow

Its: Chief Administrative Officer

/s/ Bryan A. Shinn BRYAN A. SHINN

{Signature Page to Employment Agreement}



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE

I, [                    ], in consideration of and subject to the performance
by                                 , a                                 (together
with its subsidiaries, the “Company”), of its obligations under the Employment
Agreement, dated as of [                    ] (the “Agreement”), do hereby
release and forever discharge as of the date hereof the Company and its
affiliates and all present and former directors, officers, agents,
representatives, employees, successors and assigns of the Company and its
affiliates and the Company’s direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below.

 

1. I understand that any payments or benefits paid or granted to me under
paragraph 4(b) of the Agreement represent, in part, consideration for signing
this General Release and are not salary, wages or benefits to which I was
already entitled. I understand and agree that I will not receive the payments
and benefits specified in paragraph 4(b) of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release. Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or its affiliates. I also acknowledge and represent that I have received
all payments and benefits that I am entitled to receive (as of the date hereof)
by virtue of any employment by the Company.

 

2. Except as provided in paragraph 4 below and except for the provisions of my
Employment Agreement which expressly survive the termination of my employment
with the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation or termination
from, the Company (including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act); the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990; the Family
and Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Order Programs; the Fair Labor Standards Act; or their state or local
counterparts; or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).

 

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.



--------------------------------------------------------------------------------

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

5. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. Notwithstanding
the foregoing, I further acknowledges that I am not waiving and am not being
required to waive any right that cannot be waived by law, including the right to
file a charge or participate in an administrative investigation or proceeding of
the Equal Employment Opportunity Commission or any other government agency
prohibiting waiver of such right; provided, however, that I hereby disclaim and
waive any right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation. I further agree that I am not aware
of any pending claim of the type described in paragraph 2 as of the execution of
this General Release.

 

6. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

7. I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release. I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement.

 

8. I agree that this General Release and the Agreement is confidential and agree
not to disclose any information regarding the terms of this General Release or
the Agreement, except to my immediate family and any tax, legal or other counsel
I have consulted regarding the meaning or effect hereof or as required by law,
and I will instruct each of the foregoing not to disclose the same to anyone.

 

9. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.

 

10. I agree to reasonably cooperate with the Company in any internal
investigation, any administrative, regulatory, or judicial proceeding or any
dispute with a third party. I understand and agree that my cooperation may
include, but not be limited to, making myself available to the Company upon
reasonable notice for interviews and factual investigations; appearing at the
Company’s request to give testimony without requiring service of a subpoena or
other legal process; volunteering to the Company pertinent information; and
turning over to the Company all relevant documents which are or may come into my



--------------------------------------------------------------------------------

  possession all at times and on schedules that are reasonably consistent with
my other permitted activities and commitments. I understand that in the event
the Company asks for my cooperation in accordance with this provision, the
Company will reimburse me solely for reasonable travel expenses, (including
lodging and meals), upon my submission of receipts.

 

11. I agree not to disparage the Company, its past and present investors,
officers, directors or employees or its affiliates and to keep all confidential
and proprietary information about the past or present business affairs of the
Company and its affiliates confidential unless a prior written release from the
Company is obtained. I further agree that as of the date hereof, I have returned
to the Company any and all property, tangible or intangible, relating to its
business, which I possessed or had control over at any time (including, but not
limited to, company-provided credit cards, building or office access cards,
keys, computer equipment, manuals, files, documents, records, software, customer
data base and other data) and that I shall not retain any copies, compilations,
extracts, excerpts, summaries or other notes of any such manuals, files,
documents, records, software, customer data base or other data.

 

12. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

 

13. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  (a) I HAVE READ IT CAREFULLY;

 

  (b) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  (c) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  (d) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO
SO OF MY OWN VOLITION;

 

  (e) I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON                             
,                     TO CONSIDER IT AND THE CHANGES MADE SINCE THE
                             ,                     VERSION OF THIS RELEASE ARE
NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;



--------------------------------------------------------------------------------

(f) THE CHANGES TO THE AGREEMENT SINCE                     ,             EITHER
ARE NOT MATERIAL OR WERE MADE AT MY REQUEST.

 

(g) I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

(h) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

(i) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

DATE:                                        

  